Title: To George Washington from Robert Lewis, 7 August 1799
From: Lewis, Robert
To: Washington, George



Hond Uncle,
Spring Hill August 7th 1799

Inclosed you will receive a draught on Mr Russell Mercht of Alexandria, for the balance of Mr Ariss’s rent, which you will be so kind as to get Mr Anderson to present immediately—Mr Ariss’s infirmities prevents me from being as rigid as I ought to be—He is always, and ever will be (I am fearful) backward in discharging his rent. When my execution accounts are settled with the Sheriffs of Berkley & Fauquier, I shall either remit you the money by some safe hand or come with it myself.
A few days since I had the pleasure of seeing my Brother Lawrence & his Lady at Mr Carters in Culpeper. They are both well—My brother has received great benefit from the sulphur mud which he has been advised to apply to his eye, and drinking freely of the water obtain’d from Mr Voss’s Springs.
An intense drought from the latter end of June to the last week in July has been the means of lessening our crops of Hay, Since which we have been very seasonable—The last fall’s drought and

Hessian flye combin’d, has depriv’d us completely of seed wheat—Crops of corn & Tobacco are remarkable fine.
Mrs Lewis presents her affectionate regards to you & my Aunt—with Your much oblig’d & very dutiful Nephew

Robt Lewis

